Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 1-6, drawn to a product of a high-strength austenite-base high-Mn steel material, classified in class C22C38/38, in the reply filed on 12/01/2021 is acknowledged without traverse. Claims 7-11 are withdrawn from consideration as non-elected claims, claims 1-6 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. In the instant case, the term "high-strength" in claims 1-6 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation an “inclusion”, and the claim also recites “e-martensite” which is the narrower statement of the range/limitation since the inclusion may include an “e-martensite”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Proper amendment is necessary. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US-PG-pub 2018/0363108 A1 (Filing date Dec. 23, 2016), listed in IDS filed on 6/24/2020, thereafter PG’108) in view of Morito et al (US-PG-pub 2002/0121318 A1, thereafter PG’318).
Regarding claims 1-3, PG’108 teaches a non-magnetic steel with 15-27 wt% Mn with austenite at an area fraction of 95% or greater therein (Abstract, claims, and examples of PG’108), which reads on the austenite-based high-Mn steel material as recited in the instant claims. The comparison between the alloy composition disclosed by Example #E6 in table 1 of PG’108 and the claimed alloy composition ranges in claim 1 is listed in the following table. All of the alloy composition ranges disclosed by Example #E6 in table 1 of PG’108 are within the claimed alloy composition ranges. PG’108 specify microstructure comprising austenite in an area fraction of 95% or greater (Abstract, claim 7, and par.[0019] of PG’108) and the calculated SFE value from the Example #E6 in table 1 of PG’108 is about 11.75, which is within the claimed microstructure (cl.1) and SFE value (relationship 1) in the instant claims 1-2. PG’108 does not oC with draft ratio less than 30% (table 2 and Par.[0074]-[0077] of PG’318), which are similar “soft rolling” conditions as disclosed in the withdrawn claim 7. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the temper rolling as demonstrated by PG’318 in the process of manufacturing the steel material of PG’108 in order to obtain the desired strength (Par.[0074]-[0077] of PG’318). Since PG’108 in view of PG’318 teaches the same alloy composition manufactured by the similar tempering rolling conditions, the claimed area percentage of the deformed grain boundaries in the recrystallization austenite grains would 

Element
From instant Claims 1 and 3 (wt%) 
#E6 in table 1 of PG’108 (wt%)
within range

Mn
20-23
22.1
22.1
C
0.3-0.5
0.40
0.40
Si
0.05-0.50
0.21
0.21
P
>0 to 0.03
0.016
0.016
S
> 0 to 0.005
0.004
0.004
Al
>0 to 0.050
0.021
0.021
Cr
2.5 or less
Trace amount
Trace amount
B
0.0005-0.1
0.0038
0.0038
N
>0 to 0.03
0.018
0.018
Fe
Balance + impurities
Balance + impurities
Balance + impurities
Austenite
95 area% or more
95 area % or more
same
SFE (mJ/m2) according to relationship 1
3.05 or more
About 11.75
About 11.75

From claim 2


SFE
3.05-17.02
About 11.75
About 11.75


Regarding claims 4-6, PG’108 specify microstructure comprising austenite in an area fraction of 95% or greater (Abstract, claim 7, and par.[0019] of PG’108). The limitation of “5 area% or less” in the instant claim 4 inclusions include “zero%”, therefore, “zero” or trace amount of inclusion other than “austenite phase” in PG’108 reads on the claimed limitations. Actually, PG’108 teaches forming Cr contained carbides along grain boundaries of the austenite (Par.[0049] of PG’108), which reads on the claimed limitations of the instant claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) in view of PG’318.  
Regarding instant claims 1-6, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) teaches all of the same essential alloy composition and microstructures. The composition ranges disclosed by claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) overlapping the claimed composition and oC with draft ratio less than 30% (table 2 and Par.[0074]-[0077] of PG’318), which are similar “soft rolling” conditions as disclosed in the withdrawn claim 7. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the temper rolling as demonstrated by PG’318 in the process of manufacturing the steel material of claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) in order to obtain the desired strength (Par.[0074]-[0077] of PG’318). Since claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) in view of PG’318 teaches the same alloy composition manufactured by the similar tempering rolling conditions, the claimed area percentage of the  claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) in view of PG’318. 

Claims 1-6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 17/195850 (US-PG-pub 2021/0189533 A1) in view of PG’318.  
Regarding instant claims 1-6, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-2 of copending application No. 17/195850 (US-PG-pub 2021/0189533 A1) teaches all of the same essential alloy composition and microstructures. The composition ranges disclosed by claims 1-2 of copending application No. 17/195850 (US-PG-pub 2021/0189533 A1) overlapping the claimed composition and microstructure ranges as recited in the instant claims. MPEP 2144 05 I. PG’318 is applied to the instant claims for the same reason as stated above. Thus, no patentable distinction was found in the instant claims compared with claims 1-2 of copending application No. 17/195850 (US-PG-pub 2021/0189533 A1) in view of PG’318.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIE YANG/Primary Examiner, Art Unit 1734